        Case 1:19-cv-01627-WMS Document 16 Filed 03/23/21 Page 1 of 5




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK

 DIANA GRASTORF,

               Plaintiff,
                                                          DECISION AND ORDER
        v.
                                                                19-CV-1627S
 COMMUNITY BANK, N.A.,

               Defendant.



                                    I. INTRODUCTION

       In this action, Plaintiff Diana Grastorf asks this Court to reconsider its decision

dismissing her complaint for failure to state a claim. Grastorf argues that this Court

mistakenly applied a heightened pleading standard to her claim of employment

discrimination on the basis of sex and age. For the following reasons, Grastorf’s motion

will be denied but, as stated in this Court’s previous decision, she is granted leave to file

an amended complaint.

                                   II. BACKGROUND


       Diana Grastorf, a female who is over the age of 40, held the position of Branch

Manager with Defendant Community Bank, N.A. (“the Bank) for an unspecified period of

time. (Complaint, Docket No. 1, ¶¶ 8-10.) On an unspecified date, the Bank terminated

her position. (Id., ¶¶ 11-12.) Grastorf was qualified for her position at the Bank, had

received good performance reviews, and received a merit increase in pay in January

2019. (Id., ¶¶ 18-20.)

       After Grastorf was terminated, the branch of the Bank where she had worked


                                             1
         Case 1:19-cv-01627-WMS Document 16 Filed 03/23/21 Page 2 of 5




remained open, and her duties were performed by another, unspecified, person. (Id., ¶¶

21-22, 30-31.) Grastorf’s complaint does not provide any details of her work conditions

before her termination, who terminated her, or who replaced her.

       Grastorf experienced loss of income, fear, anxiety, severe humiliation, shame,

embarrassment, emotional pain and suffering, loss of savings, and loss of enjoyment of

life as a result of the Bank’s actions. (Id., ¶ 32.)


                                      III. DISCUSSION

       Grastorf alleged three causes of action in her complaint: wrongful termination on

the basis of sex in violation of Title VII; wrongful termination on the basis of age in violation

of the ADEA, and wrongful termination the bases of sex and age in violation of New York

human rights law.

       In granting Defendant’s motion to dismiss, this Court held that Grastorf had not

alleged facts that gave “plausible support to a minimal inference of discriminatory

motivation.” (Docket No. 11 at p. 5, citing Littlejohn, 795 F.3d at 311 (2d Cir. 2015)).

Grastorf seeks reconsideration on the basis that this Court applied the wrong standard in

dismissing her complaint. Defendant opposes Grastorf’s motion.

       A.      Motion for Reconsideration

       To succeed on a motion for reconsideration under Fed. R. Civ. P. 59(e), the movant

must demonstrate that the Court overlooked “controlling law or factual matters” that had

been previously put before it. Papadopoulos v. US Gov't (FBI), No. 19-CV-4597 (LLS),

2019 WL 2498266, at *1 (S.D.N.Y. June 17, 2019). Relief can also be granted to correct

a clear error or prevent manifest injustice. Int’l Ore & Fertilizer Corp. v. SGS Control

Servs., Inc., 38 F.3d 1279, 1287 (2d Cir. 1994) (quoting Virgin Atl., 956 F.2d at 1255).
                                                2
           Case 1:19-cv-01627-WMS Document 16 Filed 03/23/21 Page 3 of 5




The existence of new evidence may also justify reconsideration. See Virgin Atl., 956 F.2d

at 1255.

       The rule is not, however, a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a second bite

at the apple. Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998). Nor is it “an

opportunity for a party to ‘plug[ ] the gaps of a lost motion with additional matters.’” Cruz

v. Barnhart, No. 04 Civ. 9794 (DLC), 2006 WL 547681, at *1 (S.D.N.Y. Mar. 7, 2006)

(quoting Carolco Pictures Inc. v. Sirota, 700 F. Supp. 169, 170 (S.D.N.Y. 1988)). The

decision to grant a Rule 59 (e) motion falls within the sound discretion of the court. New

York v. Holiday Inns, Inc., No. 83-CV-564S, 1993 WL 30933, at *4 (W.D.N.Y. 1993).

Nonetheless, relief under Rule 59 (e) “is an extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.”

Universal Trading & Inv. Co. v. Tymoshenko, No. 11 Civ. 7877 (PAC), 2013 WL 1500430,

at *1 (S.D.N.Y. Apr. 10, 2013) (citing Parrish v. Sollecito, 253 F. Supp. 2d 713, 715

(S.D.N.Y. 2003)).

       B.      Pleading standard for employment discrimination cases

       Grastorf argues that this Court erred when it found that she had not stated sufficient

facts to support a plausible inference of discrimination.

       This is essentially the same argument Grastorf made in opposing Defendant’s

motion to dismiss. (See Docket No. 9 at p. 10.) Grastorf points to cases stating that she

need only demonstrate that the most common reasons for a failure to hire did not apply.

(Docket No. 12-1 at p. 3, citing Int’l. Broth. Of Teamsters v. United States, 431 U.S. 324,

358, 97 S. Ct. 1843, 1866, 52 L. Ed. 2d 396 (1977), Texas Dep’t of Community Affairs v.

                                             3
         Case 1:19-cv-01627-WMS Document 16 Filed 03/23/21 Page 4 of 5




Burdine, 450 U.S. 248, 253-54, 101 S. Ct. 1089, 1094, 67 L. Ed. 2d 207 (1982)). These

cases are not directly on point, however, nor do they address the pleading standard set

forth by the Supreme Court in Ashcroft v. Iqbal. 566 U.S. 662, 678, 129 S. Ct. 1937,

1949, 173 L. Ed. 2d 868 (2009). In Iqbal, the Supreme Court held that that “where the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—'that the pleader is

entitled to relief.’” Id. (quoting Fed. R. Civ. P. 8 (a)(2)).

       In Littlejohn, the Second Circuit interpreted discrimination pleading requirements

in light of Iqbal, holding that a plaintiff’s facts giving “plausible support to a minimal

inference of discriminatory motivation.” See Littlejohn, 795 F.3d 311 (2d Cir. 2015).

Applying this rule, this Court found that Grastorf did not allege sufficient facts to move her

claims from possible to plausible.

       With her motion, Grastorf simply seeks to relitigate her unsuccessful position. She

has not demonstrated that this Court overlooked material matters or that this Court’s

decision contains clear error or constitutes a manifest injustice. For these reasons,

Grastorf’s motion under Rule 59 is denied.


                                      IV. CONCLUSION


       Because Grastorf has not meet her burden on a motion for reconsideration, her

motion is denied. In the interest of justice, however, she will be granted leave to amend

her complaint.




                                                 4
          Case 1:19-cv-01627-WMS Document 16 Filed 03/23/21 Page 5 of 5




                                      V. ORDERS



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Reconsideration (Docket No.

12) is DENIED.

         FURTHER, that Plaintiff is granted leave to amend her complaint.

         FURTHER, that if Plaintiff does not file an amended complaint within 14 days of

the entry date of this decision, the Clerk of Court is directed to CLOSE this case without

further order of this Court.

         SO ORDERED.


Dated:         March 23, 2021
               Buffalo, New York


                                                         s/William M. Skretny
                                                      WILLIAM M. SKRETNY
                                                     United States District Judge




                                            5
